Broyles, C. J.
1. In the light of the facts of the case and the entire charge of the court, none of the excerpts from the charge complained of contains material error; and the court did not err in refusing the various requests to charge. The charge of the court was voluminous and complete. It fully and fairly presented to the jury, with great care and detail, the issues of the case, the contentions of the defense, and the law applicable, and it is not subject to any of the exceptions taken.
2. Grounds 6, 7, 8, and 9 of the amendment to the motion for a new trial are expressly abandoned" in the brief of counsel for the plaintiff in error.
3. Ground 10 of the amendment to the motion for a new trial, not having been unqualifiedly approved by the trial judge, cannot be considered by this court. Gibson v. State, 27 Ga. App. 175 (1) (107 S. E. 599); Haygood v. Clark Co., 27 Ga. App. 101 (1) (107 S. E. 379), and citations.
4. The verdict was amply authorized by the evidence, and the overruling of the motion for a new trial was not error.

Judgment affirmed.


Luke and Bloodworth, J.J., concur.

M. U. Mooty, L. L. Meadors, Olen W. Mitchell, for plaintiff in error.
W. T. Atkinson, solicitor-general, contra.